Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 37-38, 40-43, 45, 47-55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Messingher et al (US 2016/0054798 A1).
Claim 37. Messingher discloses a gaming system (Fig. 1B) comprising: 
a glove (Fig. 11) without an infrared transmitter or infrared receiver, the glove comprising: a power source (1106); a first wireless transceiver (1132, 1134 or 1136); and a plurality of sensors located on a palm portion of the glove (1138), with the plurality of sensors positioned to detect an indication from a user's fingertip of a user, the indication comprising a touch, a tap, a near touch, or a near tap, 
a mobile device (Fig. 12) comprising: a second wireless transceiver (1332, 1334 or 1336); a screen (1304); an image sensor (1316); a processor (1300); and a memory (1302), the memory storing instructions for execution by the processor that, when executed by the processor, cause the processor to: display a live image on the screen based on a signal from the image sensor; generate target information about at least one target; overlay a graphic on the live image based on the target information, the graphic corresponding to the at least one target; receive a signal from one of the plurality of sensors, the signal corresponding to the indication; and execute the gameplay function corresponding to the one of the plurality of sensors [0014], [0111], [0167]-[0168].
Claim 38. Messingher discloses the gaming system of claim 37, wherein the gameplay function corresponds to firing a virtual weapon [0168].
Claim 40. Messingher discloses the gaming system of claim 37, wherein the power source comprises one or more replaceable or rechargeable energy storage devices [0183].
Claim 41. Messingher discloses the gaming system of claim 37, further comprising: a plurality of magnets, each magnet located on one of a plurality of fingertips of the glove to facilitate sensing by the plurality of sensors, wherein each magnet of the plurality of magnets is sufficiently unique to allow the plurality of sensors to identify a location [0183], [0137]-[0138].
Claim 42. Messingher discloses the gaming system of claim 37, further comprising: a button positioned to be activated by a thumb of the user [0113], [0187].
Claim 43. Messingher discloses the gaming system of claim 37, wherein the gameplay function corresponds to cycling through one or more displays [0111].
Claim 45. Messingher discloses the gaming system of claim 37, wherein the first wireless transceiver comprises a Bluetooth or other near-field communication transceiver (1134: Fig. 11).
.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39 are rejected under 35 U.S.C. 103 as being unpatentable over Messingher as applied above and further in view of Levin et al (US 2013/0225288 A1).
Claim 39. Messingher discloses the gaming system of claim 37, but does not expressly disclose wherein the memory stores additional instructions for execution by the processor that, when executed, cause the processor to: transmit the target information via the second wireless transceiver; and receive, via the second wireless transceiver, information about a location of a second mobile device. Levine discloses wherein the memory stores additional instructions for execution by the processor that, when .

Claim(s) 44, 46, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Messingher as applied above and further in view of Lin (US 2003/0186742 A1).
Claim 44, 46. Messingher discloses the gaming system of claim 38, but does not expressly disclose wherein the gameplay function corresponds to firing a second virtual weapon or wherein at least two of the plurality of sensors correspond to at least two triggers associated with separate weapons. Lin discloses wherein the gameplay function corresponds to firing a second virtual weapon or wherein at least two of the plurality of sensors correspond to at least two triggers associated with separate weapons [0015]. It would have been obvious to a person of ordinary skill in the art to modify Messingher with Lin and would have been motivated to do so to provide player an alternative way to fire two separate weapons.
Claim 56. Messingher discloses the gaming device of claim 47, but does not expressly disclose wherein at least two of the plurality of sensors correspond to at least two triggers associated with separate weapons. Lin discloses wherein at least two of the plurality of sensors correspond to at least two triggers associated with separate weapons [0015]. It would have been obvious to a person of ordinary skill in the art to modify Messingher with Lin and would have been motivated to do so to provide player an alternative way to fire two separate weapons.

Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Seng H Lim/Primary Examiner, Art Unit 3715